Citation Nr: 0713839	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  06-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a nervous disorder, 
other than post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The veteran had active service from January 1944 to October 
1944.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
The RO denied entitlement to PTSD/mental health disorder.

The veteran initially requested to appear for a personal 
hearing before a Veterans Law Judge via video conference from 
the RO.  Prior to scheduling that hearing, the RO received 
notice that the veteran wanted a personal hearing at the RO 
before a Decision Review Officer, in lieu of a Board hearing.  
The RO hearing was scheduled for November 2006; however, the 
veteran notified the RO prior to the hearing date that he 
waived his right to the hearing because he was too disabled 
to attend a hearing.  The veteran did not thereafter request 
another hearing.  

It is apparent that the RO must have reopened the previously 
denied claim of service connection for a nervous disorder, as 
evidenced by the July 2006 Statement of the Case which 
characterized the issue(s) on appeal as service connection 
for PTSD/mental health disorder.  Nevertheless, the United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that even if an RO makes an initial determination to 
reopen a claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  In this case, the previously denied 
claim of service connection for a nervous disorder is not 
reopened; however, as noted on the cover page of this 
decision, the Board bifurcated the issue(s) to include a 
separate issue of service connection for PTSD, for which 
there is no prior final denial.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).





FINDINGS OF FACT

1.  In a September 2000 decision, the RO denied service 
connection for a nervous disability.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's September 2000 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.

3.  The veteran did not serve in combat with the enemy, and 
he does not have a diagnosis of PTSD.



CONCLUSIONS OF LAW

1.  The RO's September 2000 rating decision  is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's September 2000 rating decision; thus, the claim of 
service connection for a nervous disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.304(f) 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice with 
regard to the issue of service connection for PTSD by letters 
dated in September 2005 and February 2006.  

The notification, along with a subsequent letter sent in 
March 2006, substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Kent v. Nicholson, 20 Vet. App. 1 (2006), addressed VA's duty 
to notify and assist with regard to new and material 
evidence.  In order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the requisite notice, it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  This 
notice obligation does not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In this case, the veteran has previously attempted to reopen 
his claim of service connection for a nervous disorder.  In 
conjunction with the veteran's prior claim to reopen, 
received at the RO in March 2000, the RO sent a letter to the 
veteran in April 2000 which specifically addressed the reason 
for the prior denial of the veteran's claim for a nervous 
disorder and specifically advised the veteran of what was 
considered new and material evidence to reopen the claim, as 
well as what evidence was necessary to substantiate the 
underlying service connection claim, based on the reason(s) 
of the prior denial.  Thus, the directives set forth in Kent 
have been met in this case.  

VA has obtained service medical records, service personnel 
records and assisted the veteran in obtaining evidence and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  In this regard, VA regulations provide that VA 
will assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  In this case, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i) (2006); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  The service-medical records do not show 
treatment for PTSD and the veteran has not provided medical 
evidence of a current diagnosis of PTSD.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In a September 2000 decision, the RO denied service 
connection for a nervous disorder.  The basis of the denial 
was that the veteran had not submitted new and material 
evidence to reopen a previously denied claim.  The basis of 
the original denial was that the evidence showed that the 
veteran was found unfit for service due to a constitutional 
or developmental abnormality that began long before service 
and was not aggravated therein.  

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that he did not have any 
pre-existing psychiatric disorder, and suffered a nervous 
breakdown during service.  In other words, the veteran 
asserts that he incurred a psychiatric disability during 
service.  

The only additional evidence that has been added to the 
record is the veteran's written assertions regarding the 
onset of what he claims is an acquired psychiatric disability 
and various VA outpatient records showing treatment for 
unrelated conditions.  

Prior unappealed decisions are final; however, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).  The Court 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, no 
evidence had been submitted to show that the veteran incurred 
an acquired psychiatric disorder, claimed as a nervous 
disorder, during service.  In other words, there was no 
evidence submitted to show that the veteran's behavior during 
service was attributable to anything other than a personality 
disorder for which service connection may not be granted.  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning applicable 
legislation providing compensation benefits.  38 C.F.R. § 
3.303(c) (2006).  The September 2000 RO decision is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006).  

Since the prior final decision, the only evidence that has 
been added to the claims file is the veteran's statements 
about what he believes was an acquired psychiatric disorder, 
as well as various VA outpatient treatment records showing 
treatment for unrelated conditions.  The additional evidence 
is not new and material.  It does not include any competent 
evidence that cures the prior evidentiary defect.  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and/or it is irrelevant.  It duplicates 
evidence previously of record.  The veteran has always 
asserted that he suffered an acquired psychiatric disorder, 
claimed as a nervous disorder, during service; and, he 
continues to maintain that assertion in statements submitted 
to the RO.  These statements do not have any bearing on 
whether the veteran acquired a psychiatric disorder during 
service because the veteran is not competent to express an 
opinion as to causation or medical diagnosis.  Although the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether his originally 
diagnosed personality disorder was actually an acquired 
nervous disorder and not a constitutional or developmental 
abnormality.  In other words, the additional evidence added 
to the record does not provide any medical basis to relate 
the veteran's current psychiatric diagnosis, if found, to 
service.  Rather, the evidence added to the record shows that 
the veteran currently complains that he lost his mind during 
service.  This evidence does not have any bearing on a nexus 
between any current psychiatric disability and service, and, 
moreover, the assertions do not provide a basis to find that 
the in-service diagnosis of unsuitability due to 
constitutional or developmental abnormality was incorrect.  
In addition to the evidence being duplicative, the veteran's 
lay statements as to diagnosis or causation may not comprise 
material evidence.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

In sum, the veteran submitted irrelevant and duplicate 
evidence.  

Evidence submitted since the RO's September 2000 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's September 2000 
decision; thus, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

III.  Service Connection-PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006) ; 38 C.F.R. § 
3.303(a) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under 
DSM-IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records are negative for any findings of 
PTSD and the personnel records do not show that the veteran 
engaged in combat with the enemy.  Additionally, there is no 
competent evidence of a diagnosis of PTSD.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Under 38 U.S.C.A. § 1110, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, there is no medical evidence establishing a 
current diagnosis of PTSD.  Moreover, the evidence does not 
establish that any current PTSD, if found, had its onset 
during service.  As noted, the record reflects that the 
veteran was treated during service for inappropriate behavior 
that included kleptomania, loss of temper, excitability, and 
ambivalence, which the veteran reportedly had since 
childhood.  The diagnosis was constitutional psychopathic 
inferiority without psychosis.  The veteran was discharged 
from service due to unsuitability.  There is no indication 
that the veteran suffered a traumatic experience during 
service, and there is no diagnosis of PTSD.  The veteran has 
been notified that he must submit evidence showing a current 
disability of PTSD to substantiate his claim; however, he has 
submitted no such evidence, nor has he alluded to the 
existence of such evidence.  VA's duty to assist is not a 
one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  Thus, the preponderance of the 
evidence is against a finding service connection and the 
claim must be denied. 


ORDER

The application to reopen the claim of service connection for 
a nervous disorder is denied.

Service connection for PTSD is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


